Case 5:06-cv-00055-GW-PJW Document 2911 Filed 11/05/20 Page 1 of 2 Page ID
                               #:147805



    ADAM PAUL LAXALT
    Attorney General
    SUSAN K. STEWART (State Bar No. 174985)
    Deputy Attorney General
    SStewart@ag.nv.gov
    Attorney General’s Office
    100 North Carson Street
    Carson City, Nevada 89701-4717
    Tel: (775) 684-4173
    Fax: (775) 684-1108

    Attorneys for State of Nevada
    (AND OTHER PLAINTIFFS/ATTORNEYS AS LISTED ON THE DOCKET)
                         UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

    UNITED STATES, THE STATES OF            Case No. EDCV-06-0055-GW-PJWx
    CALIFORNIA, DELAWARE,
    FLORIDA, ILLINOIS, INDIANA,             Hon. George H. Wu
    NEVADA, NEW MEXICO, NEW
    YORK, and TENNESSEE, THE                ORDER GRANTING REQUEST
    COMMONWEALTHS OF                        RE: MODIFYING SCHEDULE FOR
    MASSACHUSETTS AND VIRGINIA,             EXEMPLAR PLAINTIFFS’
    and THE DISTRICT OF COLUMBIA            MOTION FOR ATTORNEYS’ FEES
    ex rel. JOHN HENDRIX,

                     Plaintiffs,
                                            Date: December 21, 2020
          v.                                Time: 8:30 a.m.
    J-M MANUFACTURING COMPANY,              Location: Courtroom 9D
    INC., d/b/a JM Eagle, a Delaware
    corporation, and FORMOSA
    PLASTICS CORPORATION, U.S.A.,
    a Delaware corporation,

                     Defendants.




                         STIPULATION RE: MODIFYING SCHEDULE FOR
Case 5:06-cv-00055-GW-PJW Document 2911 Filed 11/05/20 Page 2 of 2 Page ID
                               #:147806



                                           ORDER

          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
          Upon consideration of the Joint Stipulation Regarding Modifying Schedule
    for Exemplar Plaintiffs’ Motion for Attorneys’ Fees, and good cause appearing
    therefore;
          IT IS HEREBY ORDERED THAT:
          1. The Joint Request is hereby GRANTED;
          2. Plaintiffs’ attorney fees’ motion shall be filed no later than November 4,
             2020.
          3. J-M’s opposition to Plaintiffs’ motion shall be filed no later than November
             25, 2020.
          4. Plaintiffs’ reply in support of its motion shall be filed no later than
             December 9, 2020.
          5. The hearing on the motion shall remain scheduled for December 21, 2020
             at 9:30 a.m.


    IT IS SO ORDERED.

    DATE: November 5, 2020                         _____ __________________________
                                                   HON. GEORGE H. WU,
                                                   UNITED STATES DISTRICT JUDGE




                                               1
                            STIPULATION RE: MODIFYING SCHEDULE FOR
